DETAILED ACTION
Claim Status

Claims 1-25 are pending, with claims 1 and 18 being independent.
Claims 18-22 have been amended. 
Claims 1-17 have been withdrawn as they encompass non-elected species.
Claims 23-25 have been newly added herein.
Claims 18-25 will be examined below.

Allowable Subject Matter
Claims 19-21, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over FROUGIER et al. (US 20200119180 A1) in view of Kim et al. (US 20190157452 A1).

Regarding independent claim 18, FROUGIER et al. teach, “A semiconductor structure (fig. 1, 11A-11B; ¶¶ 0019-0036) comprising:
a top source/drain contact (1103) within a second interlevel dielectric layer (801), 
the top source/drain contact (1103) surrounding a top portion of a top source/drain region (109) located above a channel fin (103), 
the channel fin (103) extending vertically …. located above a substrate (105), 
the top source/drain contact (1103) including a first positive tapering profile (fig. 11B), the first positive tapering profile being at a first tapering angle widening in a direction towards the top portion of the top source/drain region (109); and
a protective liner (1101) located between a bottom portion of the top source/drain region (109) and portions of the second interlevel dielectric layer (801) adjacent to the top source/drain region (109)”.

FROUGIER et al. apply their novelty wrap-around-contact (WAC) in a planar FinFET device and are silent upon the provision of wherein 
the channel fin extending vertically from a bottom source/drain region located above a substrate,

However, Kim et al. teach a similar wrap-around-contact (WAC) in a vertical FinFET (fig. 2), wherein  
the channel fin (110) extending vertically from a bottom source/drain region (106) located above a substrate (101).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of FROUGIER et al. and Kim et al. to apply the wrap-around-contact in a vertical FinFET transistor according to the teachings of Kim et al. as this is widely used transistor in the semiconductor area. 

Regarding claim 22, FROUGIER et al. and Kim et al. further teach, “The semiconductor structure of claim 18, wherein the protective liner (1101, FROUGIER et al., ¶ 0036) comprises at least one of titanium nitride, titanium, and titanium oxide”.

Regarding claim 24, FROUGIER et al. and Kim et al. further teach, “The semiconductor structure of claim 18, wherein the positive tapering profile includes a top critical dimension of the top source/drain contact (1103, FROUGIER et al.) being smaller than a bottom critical dimension of the top source/drain contact”.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817